Citation Nr: 1704093	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-20 816	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, North Carolina


THE ISSUES

1.  Entitlement to reimbursement of monies paid for dental treatment the Veteran received outside the VA health care system in 2002.

2.  Entitlement to reimbursement of monies paid for dental treatment the Veteran received outside the VA health care system in 2008.

(The matter of the Veteran's claims of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA dental treatment rendered in May 2002, and February 2008, will be decided in a separate Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from August 1956 to June 1979, including two years in Vietnam; he earned the Combat Medical Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant presented testimony during a Board videoconference hearing conducted by the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is included in the evidence of record. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant is seeking reimbursement for monies he paid out of pocket for private dental treatment performed in 2002 in connection with a root canal.  He is also seeking reimbursement for monies he paid out of pocket for private dental treatment performed in 2008 in connection with the insertion of four dental implants.  The appellant argues that he sought private treatment instead of VA treatment because emergency situations existed due to his pain and an inability to chew at the time of private treatment.

The Board notes that the appellant has been in receipt of a total rating based on individual unemployability due to service-connected disability (TDIU) since 1998.  As such, he has qualified for Class IV dental treatment since that time.  See 38 C.F.R. § 17.161(h) (providing that those whose service-connected disabilities are rated 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment).

The appellant's claims for reimbursement were denied in a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in April 2011.  However, the Board finds that the appellant has pursued and perfected an appeal which belongs within the jurisdiction of the Fayetteville, North Carolina VA Medical Center (VAMC) as it involves the issues of eligibility for reimbursement of monies paid for dental treatment he received outside the VA health care system in 2002 and 2008.  As such, these issues are remanded to the Fayetteville, North Carolina VAMC for proper development and adjudication. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the VAMC for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notice and assistance requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met. 

2.  Ensure that all appropriate development action has been accomplished.

3.  Adjudicate the Veteran's claims of entitlement to reimbursement of monies paid for private dental treatment rendered in 2002 and in 2008.

4.  If any benefit sought on appeal is denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

      (CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

